Citation Nr: 1204106	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease (DDD) and lumbar degenerative joint disease (DJD).


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue was previously remanded by the Board in March 2008 and February 2011 for additional development. 

The Veteran testified at a hearing before the Board in September 2006.  A transcript of the hearing testimony is associated with the claims file.  However, the individual who conducted the September 2006 hearing is no longer employed by the Board.  The Veteran was duly informed of his right to a new hearing in a letter dated in September 2011.  The letter informed the Veteran of his right to another hearing. The Veteran indicated that he wished to have another hearing.  In September 2011, the Veteran responded that he did not wish to appear for another hearing.


FINDING OF FACT

A low back disorder was not shown in service or within the first post-service year, and is unrelated to service or to a disease or injury of service origin.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by military service; nor may the incurrence of a low back disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a low back disorder was received in March 2004.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in February 2005 and May 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  In addition, this letter notified him of how VA determines the disability rating and effective dates when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the claim was reviewed and a supplemental statement of the case was issued in August 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service private and VA treatment records, as well as Social Security Administration disability reports, have been obtained and associated with his claims file.  

Additionally, the RO conducted medical inquiries in an effort to substantiate the Veteran's claim by affording him VA examinations in February 2005, June 2010, and an opinion dated in February 2011.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (emphasis added); 38 C.F.R. § 3.303(a).  A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011).

Factual Background 

In a November 1968 pre-inductment report of medical history, the Veteran noted he had recurrent back pain and stated he had a "bad back."  The examiner noted back pain when he plays basketball occasionally.  The accompanying physical examination was negative for any objective findings of a spine disorder. 

Service treatment records are silent for any complaints or diagnosis of a back injury. 

In a February 1971 separation report of medical history, the Veteran noted he had "back trouble of any kind."  The accompanying physical examination was negative for any objective findings of a spine disorder. 

During an April 1971 VA examination, the Veteran complained of elbow pain and a sore shoulder.  He reported that in September 1970 he fell on his left elbow playing baseball.  

A May 1987 private X-ray report included a diagnosis of degenerative disc changes of a mild degree of L4-L5 and L5-S1. 

In a September 1987 private treatment records, the examiner noted that the Veteran had a medical history of spinal disc problems.  

In a treatment record from Robert Wood Johnson University Hospital dated in October 2001, the Veteran presented with an acute onset of severe back pain.  He reported his pain seemed to be more on the left.  He also reported a long history of discongenic symptoms in the past but always has been able to recover reasonably well to participate in sports such a golf and basketball. The diagnosis was lumbar disc herniation L4-L5 on the right with a plan for a laminectomy, discectomy L4-5 on the right.  

Private treatment records from Edison-Metuchen Orthopedic Group dated from June 2004 to December 2005 indicate ongoing treatment for a back disorder.  In a July 2004 report, the diagnoses included L4-L5 and L5-S1 and herniated intravertebral disc.  The examiner noted that the Veteran had a history of status-post laminectomy L4-L5 on the right and L4-S1 on the left.  In November 2004, the Veteran underwent a fusion at the L4-L5 and L5-S1 with fusion.  In a January 2005 record, the Veteran complained of low back pain with pain radiating to both legs.  He reported that he has had the symptoms for years and that the pain began from an unknown cause.  The Veteran admitted to previous treatment including medication, MRI, surgery and X-rays. 

During a February 2005 VA examination, the Veteran reported that he has had lumbar surgery three times.  He stated that his low back pain started after fall when he was playing basketball in the 1970s.  He complained of daily pain which interferes with his daily activities such that he cannot sit or stand or lift any objects due to pain.  Upon review of the claims file and physical examination, the examiner diagnosed lumbar laminectomy with post-laminectomy syndrome.  

In a September 2005 state disability examination, the Veteran reported a 25 year history of back pain.  Upon physical examination, the diagnosis was severe chronic low back pain with functional limitations. 

In a November 2005 and July 2006 statements, the Veteran disagreed with the RO's denial of his claim as he claimed he sustained injuries to his back while working on a military vehicle that was struck head on by a five ton troop carrying vehicle. 

During his September 2006 hearing, the Veteran testified that while he was in service he worked in concrete for a time.  He also reported that while riding in the back of a troop carrier and he had a head on collision with another troop carrier.  The Veteran stated that the truck almost hit a ditch, but was able to be directed back to the road.  He was thrown back and forth across the back of the truck and he received a cut on the face.  The ambulance came down and took him to the infirmary where they treated his cut.  He reported that he starting getting pain in his back after discharge in 1971.  He said he went to see an orthopedic doctor and the doctor told him that he must have had trauma to his back.  He reported private treatment for his back in 1971 and followed up with treatments by private chiropractors.  The Veteran indicated he had no other injuries to his back. 

In a May 2007 private treatment record by Strand Regional Specialty Associates, the Veteran reported that he has been having problems for 30+ years and specific problems have occurred since surgeries.  

In a July 2007 private treatment record from R. W., D.O., the Veteran reported he suffers from chronic neck and back pain along with significant pain in his left elbow and carpal tunnel syndrome.  He attributed his low back pain to the early 1970s when he had had a hard fall in the military that injured his left elbow and a severe back strain sometime in the 1970s.  He stated that his back and neck pains have progressively worsened over the years.  He also reported physical therapy in 1971 or 1972 and that the diagnosis was bulging discs in his spine.  After a physical examination, the diagnosis was lumbar degenerative joint disease with degenerative disc disease with lumbar radiculopathy. 

In an August 2009 VA joints examination, the Veteran reported that he has a couple of injuries which started sometime around 1970 when he had a motor vehicle accident when he was slung around in the back of a pickup truck. 

The Veteran reported in an October 2009 statement that he started experiencing back problems in early 1972. 

During a June 2010 VA examination, the examiner noted the Veteran's complaints of back pain during his entrance examination and his exit physical; the physical examinations in both are negative.  The examiner noted there are no further notes relating to the Veteran's back complaints until July 2001 where an MRI showed a herniated nucleus pulpous but no evidence of arthropathy of the lumbar spine.  The Veteran underwent surgery in September 2001 and February 2004.  The examiner also reviewed the February 2005 VA examination report in which the Veteran complained of back pain since a fall in basketball in the 1970s.  During the immediate examination he reported the onset of pain in 1970 or 1971.  He stated he saw an orthopedic after separation who asked him about trauma and that is when he recalled both a motor vehicle accident and his fall while playing basketball.  He had no problems with his back in service, but he did afterwards.  He has progressed on and off.  He reported he was in traction in 1975.  After a physical examination, the diagnosis was lumbar degenerative disc disease with lumbar fusion with lower extremity radiculopathy.  The examiner noted that in the absence of any documentation in the service medical records of him having a problem that began in service and in the absence of any objective documentation that he has had a problem with his back for some 30 years after service, the examiner opined that his lumbar spine problems are not related to anything that occurred in service.   

In a November 2011 opinion, the examiner again reviewed the claims file.  The examiner noted that there is no indication throughout the service medical record beyond the separation and enlistment reports of medical history that he had any problems worsened or aggravated or any recurrence of his low back pain during his time in service.  He reported injuries although there no report of these injuries until many years later.  The examiner noted that here is good documentation of a problem with his low back beginning in 2001.  There is also a note and X-ray reported dated in 1987 that talks about a past medical history of spinal disc problems and the X-ray showed mild degenerative disc disease.  The examiner pointed out there was no objective indication that he has had a back pain between 1971  and that episode in 1987.  The examiner stated he continues his opinion that the Veteran's lumbar spine problems are not related to anything that occurred in the service. 

Social Security Administration disability records indicate the Veteran has been found disabled for disorders of the back since February 2004. 

Analysis

The Veteran has asserted that he injured his back during service or, in the alternative, that a pre-existed back disorder was aggravated by service.  The Board notes that upon enlistment and separation examinations, the Veteran complained of back pain.  Although the Veteran has complained of back pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  

Based upon the available evidence of record, the Board finds it is not demonstrated that a low back disorder was manifest during active service, nor was a low backd disorder demonstrated within the first post-service year.  Objective medical findings of a back disorder are first shown in 1987, over 15 years after separation from active service and cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current spine disorder diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  To the contrary, the medical opinions in the claims file specifically state that the Veteran's lumbar spine problems are not related to anything that occurred in the service.  Consequently, the Board finds that entitlement to service connection for a low back disorder on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases.   

The Board has carefully considered the statements regarding the Veteran's spine disabilities.  While the Board does not doubt the sincerity of his belief that his spine disorder was a result of his active service, this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, while the Veteran is competent to say he had back pain in service, the Veteran is not competent to say that his current low back disorder was the result of an injury in service.  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

The Board has given the Veteran's statements of record every consideration.  However, the Board does not find them credible as there are inconsistencies that diminish the reliability of the Veteran's current claim.  In the February 2005 VA examination, the Veteran reported pain since a fall playing basketball in service.  During his September 2006 hearing, the he testified that started getting pain in his back after discharge in 1971 and, in an October 2009 statement, he stated he started experiencing back problems in early 1972, often relating his problems to a carrier or truck accident.  Based on the Veteran's conflicting statements, the Board finds that he is not credible to the extent that he reports the onset of the back pain at issue to have been in service.  Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ('A credible witness is one whose statements are within reason and believable....'). The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' 'inconsistent affidavits' and 'expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago'); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).  Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Given the absence of credible evidence that the Veteran had a back injury in service with chronic residuals and the absence of any opinion that the Veteran's current back disorder is related to service the Board must also find that the preponderance of the evidence is against the claim for service connection for a low back disorder.  


ORDER

Entitlement to service connection for a low back disorder, diagnosed as DDD, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


